DETAILED ACTION

This action is in response to the amendment 11/03/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 11 – 13, 16 – 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 11 recites “the logic circuit configured to produce a second control word based on the first control word by in response to determining that a first bit in a first bit position of the second control word has different value than a second bit in a second bit position of the second control word, invert a second bit in a second bit position of the second control word”. Emphasis added.
	Claim 20 recites “producing, by a logic circuit, a second control word based on the first control word, by, in response to determining that a first bit in a first bit position of the second control word has different value than a second bit in a second bit position of the second control word, inverting the second bit in the second bit position of the second control word”. Emphasis added.
	Paragraph 066 of the specifications recites “In some cases, the value of bit N-1 of the N-bit timebase control word 704 is unchanged from the N-1 bit output by the LFSR 202; in other cases the value of bit N-1 of the N-bit timebase control word 704 is inverted relative to the N-1 bit output by the LFSR 202. If the N-1 bit output by the LFSR 202 is a low logic value, inverting the N-1 bit entails increasing the value of the N-bit timebase control word 704 relative to the N-bit output of the LFSR 202. If the N-1 bit output by the LFSR 202 is a high logic value, inverting the N-1 bit entails decreasing the value of the N-bit timebase control word 704 relative to the N-bit output of the LFSR 202.”
	Paragraph 067 recites “inverting the N-1 bit as described herein causes some values in the sequence of 2N - 1 different values output by the LFSR 202 to be repeated in the timebase control word 704 during one cycle of the LFSR 202. For example, based on a 7 bit LFSR 202, 40(decimal) is 0101000(binary). Inverting the N-1 bit converts this to 0001000(binary), which is 8 (decimal). This implies that the timebase control word 704 value 8(decimal) would be input twice to the signal generator 204 in one cycle of the LFSR 202. Performing this logic inversion selectively on N-bit values output by the LFSR 202 in the middle range of values of the N-bit output of the LFSR 202 in generating the N- bit timebase control word 704 reduces the accumulated switching noise in the middle of the range of switching frequencies, by redistributing some of that switching noise to a different place in the range of timebase frequencies or switching frequencies, for example at the lower portion or at the higher portion of the timebase frequency range. In some contexts, this reduction of the accumulated switching noise in the middle of the range of switching frequencies is referred to as spectral shaping.”
	The examiners submits that the subject matter of claims 11 and 20 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention of “the logic circuit configured to produce a second control word based on the first control word by in response to determining that a first bit in a first bit position of the second control word has different value than a second bit in a second bit position of the second control word, invert a second bit in a second bit position of the second control word”, as recited in claim 11, and “producing, by a logic circuit, a second control word based on the first control word, by, in response to determining that a first bit in a first bit position of the second control word has different value than a second bit in a second bit position of the second control word, inverting the second bit in the second bit position of the second control word”, as recited in claim 20.

Allowable Subject Matter
Claim(s) 1 – 5 are allowed.
Claims 11 – 13, 16 – 28 would be allowable if arguments overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a logic circuit comprising an inverter, an AND gate, and a multiplexer, wherein the inverter has an input coupled to a most significant bit of the output of the LFSR, the AND gate has a first input coupled to a second most significant bit of the output of the LFSR and a second input coupled to an output of the inverter, a selector input of the multiplexer is coupled to an output of the AND gate, a first input of the multiplexer is coupled to the second most significant bit of the output of the LFSR, and a second input of the multiplexer is coupled to a logic low source; and a switch mode direct current-to-direct current (DC-to-DC) converter coupled to the timebase generator.”
claim 11 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the logic circuit configured to produce a second control word based on the first control word by in response to determining that a first bit in a first bit position of the second control word has different value than a second bit in a second bit position of the second control word, invert a second bit in a second bit position of the second control word”
The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “producing, by a logic circuit, a second control word based on the first control word, by, in response to determining that a first bit in a first bit position of the second control word has different value than a second bit in a second bit position of the second control word, inverting the second bit in the second bit position of the second control word.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Pub. No. 2010/0202495 discloses in paragraph 0136 “FIG. 6 shows a case where, in the sequence of the spread code expressed in binary numbers, the least significant bit and the second least significant bit are different from those in the sequence of the despread code. Then, as shown in FIG. 7, the values at the aforementioned positions of different bits in the despread code generated by the receiver itself are inverted to generate a replica of the spread code of the transmitter 100.  By inverting the different bits in this manner, the code that has been used by the transmitter 100 is obtained.  The demodulation portion 214 despreads the received signal by using the generated replica of the spread code of the transmitter 100, and thereby decodes the data”.

    PNG
    media_image1.png
    418
    506
    media_image1.png
    Greyscale


	US Pub. No. 2008/0212723 discloses in paragraphs 198 - 199 “FIG. 14 illustrates an example of a waveform of the comparison value determined by the comparison value generator 113.sub.1 using the values of the sequence of bits which are different from the values already determined by the comparator 87 in that the value of the bit immediately before the current bit is inverted, that is, using the values of the sequence of bits assumed to be "1, 1, 1, 1". In this case, as can be seen from FIG. 14, the comparison value is substantially equal to 0, and the waveform of the comparison value does not have a change in amplitude.  In this case, the sequence of bits "1, 1, 1, 1" used by the comparison value generator 113.sub.1 in the calculation of the comparison value is exactly the same as the sequence of bits actually transmitted from the signal router 45, and thus the comparison value determined by the comparison value generator 113.sub.1 is the smallest of values, including the reference value supplied from the reference value evaluation unit 111 and the comparison values determined by the comparison value generators 113.sub.2 to 113.sub.n. The inverted bit in the sequence of bits used in the calculation of the smallest comparison value, i.e., the bit immediately before the current bit in this specific case, is regarded as an incorrectly-determined bit, and the selector 114 selects this bit as a suspicious bit looking incorrect. Accordingly, the selector 114 increments the error suspicion level value associated with the bit immediately before the current bit.”

    PNG
    media_image2.png
    457
    618
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838